Name: Commission Regulation (EEC) No 1849/84 of 29 June 1984 fixing the amount of aid for peas, field beans and sweet lupins used in animal feed
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 6 . 84 Official Journal of the European Communities No L 172/43 COMMISSION REGULATION (EEC) No 1849/84 of 29 June 1984 fixing the amount of aid for peas, field beans and sweet lupins used in animal feed THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas and field beans ('), as last amended by Regula ­ tion (EEC) No 1032/84 (2), and in particular Article 3 (6) thereof, Having regard to Commission Regulation (EEC) No 2192/82 of 6 August 1982 laying down detailed rules for the application of the special measures for peas and field beans (3), as last amended by Regulation (EEC) No 1 524/84 (4), and in particular Article 31 ( 1 ) thereof, prices quoted on exchanges that are important for international trade ; Whereas, under Article 1 of Regulation (EEC) No 2049/82 (6), as amended by Regulation (EEC) No 574/83 Q, the average price must be determined per 100 kilograms of bulk soya cake of the standard quality defined in Article 2 (2) of Regulation (EEC) No 1576/83 delivered Rotterdam ; whereas it must be equal to the arithmetical mean of the offers and quota ­ tions recorded during the five days preceding the day of determination ; Whereas the necessary adjustments, notably those referred to in Article 2 of Regulation (EEC) No 2036/82 (8), as amended by Regulation (EEC) No 1601 /83 C), must be made for offers and quotations not of the type referred to above ; Whereas, under Article 1 of Regulation (EEC) No 2036/82, when no offer or quotation can be used for determining the world market price of soya cake, it is to be determined from offers of and quotations for soya cake obtained by the processing of soya seed in the Community and the offers of and quotations for competing products on the world market ; whereas in this case the most favourable offers and quotations are to be taken into account for :  bulk soya cake obtained by the processing of soya seed in the Community delivered to Rotterdam, and  other oil cakes offered on the world market, adjusted as necessary to take account of the diffe ­ rence between their value and that of soya cake ; Whereas, if the aid system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in relation to each other at any moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the coefficient provided for in Article 2b (2) of Regulation (EEC) No 974/71 , as last amended by Regulation (EEC) No 855/84, Whereas under Article 3 ( 1 ) of Regulation (EEC) No 1431 /82 aid is granted for peas, field beans and sweet lupins harvested in the Community and used in the manufacture of feedingstuffs when the average world market price for soya cake is lower than the activating price ; whereas for peas and field beans this aid is equal to 45 % and for sweet lupins equal to 60 % of the difference between these prices ; Whereas the activating price for aid for peas, field beans and sweet lupins for the 1984/85 marketing year was fixed by Council Regulation (EEC) No 1033/84 of 31 March 1984 (s); Whereas, under Article 4 of Regulation (EEC) No 1431 /82, the average world market price for soya cake must be determined on the basis of the most favour ­ able purchase possibilities, excepting offers and quota ­ tions which cannot be considered representative of the real market trend ; whereas account must be taken both of all offers on the world market and of the (') OJ No L 162, 12. 6. 1982, p. 28 . (2) OJ No L 107, 19. 4. 1984, p. 39 . ( «) OJ No L 219, 28 . 7. 1982, p. 36. 0 OJ No L 69, 15. 3 . 1983, p. 7. (") OJ No L 219, 28 . 7. 1982, p. 1 . 0 OJ No L 159, 17. 6. 1983, p. 1 . (3) OJ No L 233, 7. 8 . 1982, p . 5 . 0 OJ No L 145, 31 . 5 . 1984, p. 65. n OJ No L 107, 19 . 4 . 1984, p. 41 . No L 172/44 Official Journal of the European Communities 30 . 6 . 84  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in relation to the Community currencies referred to in the previous indent and the aforesaid coeffi ­ cient : HAS ADOPTED THIS REGULATION : Article 1 The amount of the aid referred to in Article 3 ( 1 ) of Regulation (EEC) No 1431 /82 is fixed at :  13,405 ECU per 100 kilograms for peas and field beans processed in Member States other than Greece,  13,212 ECU per 100 kilograms for peas and field beans processed in Greece, Whereas Article 105 of the Act of Accession provides for a differentiation of aid for peas and field beans processed in Greece ;  15,821 ECU per 100 kilograms for sweet lupins. Article 2 This Regulation shall enter into force on 1 July 1 984. Whereas the aid rate must be fixed every month or more frequently if the market situation so warrants, This Regulation shall be binding in its entirety and directly applicable in all Member States . * Done at Brussels, 29 June 1984. For the Commission Poul DALSAGER Member of the Commission